UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7859



KEVIN T. YENSEN,

                                            Petitioner - Appellant,

          versus


JON E. OZMINT, Director, South Carolina
Department   of  Corrections;   HENRY  DARGAN
MCMASTER, Attorney General of South Carolina,

                                            Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. R. Bryan Harwell, District Judge.
(CA-03-3028-2-27)


Submitted:   April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin T. Yensen, Appellant Pro Se.    Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kevin T. Yensen, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Yensen has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -